*1418OPINION.
MoRRis:
The taxability of gifts fully consummated by a decedent prior to June 2, 1924, is controlled by Blodgett v. Holden, 275 U. S. 142, and Untermyer v. Anderson, 276 U. S. 440, in which it was held that insofar as the gift-tax provisions of the Revenue Act of 1924 *1419were applicable to bona fide gifts not made in anticipation of death and fully consummated prior to June 2, 1924, said provisions were arbitrary and invalid under the due process clause of the Fifth Amendment to the Constitution.
The record does not show when the two gifts of $100 each were made to Mrs. William Emerson and Alexander F. Moffat. However, since the specific exemption of $50,000 clearly exceeded the amount of all gifts made subsequently to June 2, 1924, no tax was due under the return as filed, and, therefore, the proposed deficiency based upon said return must be disapproved.

Judgment will be entered for the petitioners.